Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lynders (US 6,648,722) in view of Rosenwinkel (US 4,773,889).
In re claim 1, Lynders discloses a vehicle (10) comprising a frame (12) including a front frame part and a rear frame part; an elongated single wheel (20) rotatably connected to one of the front frame part and the rear frame part so as to constitute one of a single front wheel and a single rear wheel, but does not disclose wherein the elongated wheel houses an expansion device including a linkage mechanism adapted to reconfigure a shape of the elongated wheel between a cylindrical shape in top view of the vehicle when the vehicle is traveling in a straight direction and a frustoconical shape in top view of the vehicle in a turning condition of the vehicle. Rosenwinkel, however, does disclose an elongated wheel (20) that houses an expansion device (24, 30, 40) including a linkage mechanism adapted to reconfigure a shape of the elongated wheel between a cylindrical shape (Figures 2 and 4) in top view of the vehicle when the vehicle is traveling in a straight direction and a frustoconical shape (Figures 1 and 3) in top view of the vehicle in a turning condition of the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Lynders such that it comprised the reconfigurable wheels of Rosenwinkel to be able to travel over obstacles/rougher terrain.
In re claim 2, Rosenwinkel further discloses wherein the linkage mechanism includes: an elongated axle (24) that defines a rotational axis of the elongated wheel, sliders (40) slidably mounted to the axle, and links (51) interconnecting the sliders to opposite end portions of the elongated wheel.  

Allowable Subject Matter
Claims 3-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein each of the sliders includes a central bore shaped correspondingly to the axle, and the axle is shaped to allow for sliding movement of the sliders along a length of the axle while preventing rotational movement of the sliders about the axle”, “wherein the sliders include first and second outer sliders provided at opposite end portions of the axle and first and second inner sliders located laterally inwardly of the respective first and second outer sliders, 8Atty. Dkt. No. HRA-44742.01 and the links interconnect the first and second outer sliders to the respective first and second inner sliders”, “wherein elongated wheel includes an outer skin defined by elongated separate slats, adjacent slats interconnected via a flexible webbing, wherein the webbing is configured as auxiliary lighting for the vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a single front wheel rotatably connected to the front frame part; and a single rear wheel rotatably connected to the rear frame part, wherein each of the front wheel and the rear wheel is adapted to have a cylindrical shape in top view when the vehicle is traveling in a straight direction, and at least one of the front wheel and the rear wheel houses an expansion device including a linkage mechanism adapted to reconfigure the at least one of the front wheel and the rear wheel to a frustoconical shape in top view in a turning condition of the vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lynders in view of Rosenwinkel. Lynders teaches a three wheeled vehicle in which a reconfigurable wheel would still be balanced for travel. Claims 14 and 19 were allowed because they have just a single front and single rear wheel that are reconfigurable. This configuration would not have been obvious due to the lack of prior art with respect to reconfigurable two wheeled vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                       


/TONY H WINNER/Primary Examiner, Art Unit 3611